BREITENSTEIN, Circuit Judge
(concurring).
I concur in the result. It may be that my differences with the majority go to form rather than substance.
The decision in United States v. Students Challenging Regulatory Agency Procedures, 412 U.S. 669, 93 S.Ct, 2405, 37 L.Ed.2d 254, SCRAP, does not affect federal jurisdiction in the instant case because we have no concern with any federal statute conferring exclusive jurisdiction on an agency. The argument of the Government is that this case involves federal contracts and that the Tucker Act, 28 U.S.C. §§ 1346(a)(2) and 1491, is the only statute which gives federal courts jurisdiction over government contract cases. In the first place, this suit does not arise out of any contract. It is concerned with compliance with the National Environmental Policy Act of 1969, NEPA, 42 U.S.C. § 4321 et seq. In the second place the Tucker Act does not equate with the statute giving the Interstate Commerce Commission exclusive power to suspend rates.
Applying the rule of reason which is enunciated in the cases, we conclude that the statement is fully acceptable. It adequately discusses future needs and future supplies. It weighs the costs now as opposed to the future: It is a comprehensive and thorough document. We disagree with the derogatory comments of the parties and the district court regarding it.
Much time and opportunity have been extended to the appellees. There has been much delay as a result and we repeat what we have said in our prior decisions that inasmuch as the decision has been made the termination should be carried out without delay.
Accordingly, the judgment of the district court is reversed and the cause is remanded with directions to dismiss the action.
The general standard of judicial review of agency actions is found in the Administrative Procedure Act, 5 U.S.C. § 706(2) (A). The action is set aside if it is arbitrary, capricious, and abuse of discretion, or otherwise not in accordance with law. Citizens to Preserve Overton Park v. Volpe, 401 U.S. 402, 413-414, 91 S.Ct. 814, 28 L.Ed.2d 136. The key phrase in § 706 is "agency action.” NEPA directs that “to the fullest extent possible * * * all agencies of the Federal Government shall * * * include in every * * * major Federal action(s) significantly affecting the quality of the human environment, a detailed statement by the responsible official” covering stated subject areas. NEPA alters the decision-making process of the federal agencies and brings environmental factors to an equal footing with economic, technical, and other traditional considerations, all *1006of which must be balanced by the decision-maker.
The issue of scope of judicial review must be divided into two parts: first, the review of the Final Environmental Statement (FES), second, the review of the action of the Secretary terminating the contracts. See Wyoming Outdoor Coordinating Council v. Butz, 10 Cir., 484 F.2d 1244, p. 1249, n. 5. I believe that different standards apply to each part.
I reject, and I believe that the majority opinion rejects, the apparent holdings of the Eighth and Fourth Circuits that an environmental statement is judicially reviewable on its merits to determine sufficiency. See Environmental Defense Fund v. Corps of Engineers of United States Army, 8 Cir., 470 F.2d 289, 298, and Conservation Council of North Carolina v. Froehlke, 4 Cir., 473 F.2d 664, 665. I believe that judicial review of an impact statement is limited to a determination of whether the statement is a good faith, objective, and reasonable presentation of the subject areas mandated by NEPA. The courts should not second-guess the scientists, experts, economists, and planners who make the environmental statement.
In my opinion FES is an excellent job which fully complies with both the letter and the spirit of NEPA. It is a comprehensive study which displays objectivity and good faith. Its discussion reasonably presents the environmental effects, the alternatives, the relationship between short-term and long-term uses of man’s environment, and the possible-economic effects.
This brings me to the second question, judicial review of the Secretary’s action terminating the contracts. Here the standard is that provided by the APA. The statement of the Secretary at termination of the contracts shows that in accordance with NEPA he carefully reviewed FES. His action was not a mechanical compliance with NEPA but rather a full consideration of FES with an understanding and reasonable application of its comprehensive study. He balanced the environmental factors with the other pertinent factors.. His final action was neither arbitrary, capricious, nor an abuse of discretion. Accordingly, the district court’s injunction was improper.
One other point should be mentioned. Neither the statements of the trial court nor of this court determine the contractual rights of the parties, whatever they may be. Those are for consideration by the Court of Claims under the Tucker Act.